     Case 5:19-cv-02158-PSG-KK Document 15-1 Filed 04/12/20 Page 1 of 4 Page ID #:176




 1     Eric A. Panitz (SBN 243877)
       PANITZ LAW GROUP APC
 2     18000 Studebaker Road, Suite 700
       Cerritos, CA 90703
 3     (562) 924-7800 Phone
       (562) 924-7801 Fax
 4     eric@panitzlaw.com
 5     Attorneys for Plaintiff
       ALEJANDRO ROMERO
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
       ALEJANDRO ROMERO, on his own                CASE NO. 5:19-cv-02158 PSG (KKx)
11     behalf and on behalf of all other persons
       similarly situated,                         DECLARATION OF ALEJANDRO
12                                                 ROMERO IN SUPPORT OF
                    Plaintiff,                     PLAINTIFF’S OPPOSITION TO
13                                                 DEFENDANTS’ MOTION TO
             vs.                                   COMPEL INDIVIDUAL
14                                                 ARBITRATION
       WATKINS AND SHEPARD
15     TRUCKING, INC., a Montana
16     corporation, SCHNEIDER NATIONAL             Date:     May 4, 2020
       CARRIERS, INC., a Nevada                    Time:     1:30 p.m.
17     corporation, and DOES 1 through 100,        Crtrm:    6A
       inclusive,                                  Judge:    Hon. Philip S. Gutierrez
18
                    Defendants.
19
20
21
22
23
24
25
26
27
28
     Case 5:19-cv-02158-PSG-KK Document 15-1 Filed 04/12/20 Page 2 of 4 Page ID #:177




 1                     DECLARATION OF ALEJANDRO ROMERO
 2          I, ALEJANDRO ROMERO, hereby declare as follows:
 3          1.     I am over the age of 18 years and a resident of the state of California.
 4    I am the Plaintiff in the above entitled action, and I have personal knowledge of
 5    the facts set forth herein and, if called to testify in a court of law, could, and
 6    would, testify accordingly.
 7          2.     I was employed by Watkins and Shepard Tmcking, Inc. at 11251
 8    Hemlock Ave., Fontana California 92337, as a tmck driver from September 1997
 9    until August 23,2019. My last rate of pay was $26.00 per hour and I worked full
10    time. My job predominantly involved furniture and carpet deliveries to retail stores
11    in California which were shipped from furniture and carpet manufacturers located
12    outside California.
13          3.     In or around June 2016, I was notified that Watkins and Shepard
14    Tmcking, Inc. had been acquired by Schneider National Carriers, Inc.
15          4.     On August I, 2019, I was informed via a message sent by my
16    employer through a digital telminal in my tmck that Watkins and Shepard
17    Tmcking, Inc. intended to cease operations on August 16, 2019 and my job would
18    be telminated. I was further told to return my tmck to 11251 Hemlock Ave.,
19    Fontana California 92337 on that date. I never received any other advance
20    notification about the termination of my employment.
21          5.     I followed my employers ' instmctions to return my tmck to 11251
22    Hemlock Ave., Fontana California 92337 on August 16, 2019, and my
23    employment with Defendants was terminated effective August 23,2019.
24          6.     Multiple times during my employment I was required to take online
25    education courses regarding driver safety. I took these online courses infrequently
26    enough that each subsequent time that I attempted to access Defendants' online
27    system, I was unable to log in because my password had expired. To gain access, I
28    had to call Defendants' headquarters, and a manager would issue a new password



                              DECLARATION OF ALEJANDRO ROMERO - I
     Case 5:19-cv-02158-PSG-KK Document 15-1 Filed 04/12/20 Page 3 of 4 Page ID #:178




       and read it to me over the telephone. As such, Defendants' managers knew my
 2 password and could easily access the online system under my Employee
 3 Identification Number without my knowledge.               Management employees of
 4     Defendants could also reset my password and access the online system under my
 5     Employee Identification Number and then mark my password expired.
 6           7.     I have reviewed the declaration of Theresa Prestine-Dommer
 7     submitted in support of Defendants' Motion to Compel Arbitration. I never
 8     accessed either the 2018 version or the 2019 version of the Associate
 9     Acknowledgments document. I am unfamiliar with, and did not review or agree
10     to the Schneider Mediation & Arbitration Policy ("SMAP") on either April 26,
II     2018 or April 19, 2019. I would have easily recalled seeing these documents
12     and/or the screenshots shown on pages 6 and 8 of Ms. Prestine-Dommer' s
13     declaration had I seen them within the past two (2) years . I did not ever see them,
14     nor did I click on the "I Agree" buttons depicted on pages 6 or 8.
15           8.     Prior to reviewing Ms. Pristine-Dommer's declaration, I did not ever
16     review or agree to either version of Defendants' MEDIATION & ARBITRATION
17     POLICY (UNITED STATES) attached to Ms. Prestine-Dommer's declaration as
18     Exhibits A & B, respectively. Again, had I reviewed these documents within the
19     past two (2) years I would have recalled doing so.
20
21           I declare under the penalty of perjury under the laws of the State of United
22     States of America that the foregoing is true and correct. Executed on this 10th day
23     of April, 2020, at Cerritos, California.
24

25
26
27

28



                                DECLARATION OF ALEJANDRO ROMERO - 2
Case 5:19-cv-02158-PSG-KK Document 15-1 Filed 04/12/20 Page 4 of 4 Page ID #:179




                           CERTIFICATE OF SERVICE

         I, Eric A. Panitz, an employee in the County of Los Angeles, certify that on
  April 12, 2020, caused a true and correct copies of the foregoing be filed with the
  Clerk of the Court by using the CM/ECF system, which will send a notice of
  electronic filing to the following counsel who has registered for receipt of
  document(s)filed in this matter:

  PLAINTIFF ALEJANDRO ROMERO’S OPPOSITION TO DEFENDANTS’
  MOTION TO COMPEL INDIVIDUAL ARBITRATION

   Counsel for Defendants:

   Sabrina A. Beldner
   Amy. E. Beverlin
   Ashley R. Li
   Matthew C. Kane
   McGuireWoods LLP
   1800 Century Park East 8th Floor
   Los Angeles, CA 90067
   Phone: (310) 315-8200
   Fax: (310)315-8210
   sbeldner@mcguirewoods.com
   abeverlin@mcguirewoods.com
   ali@mcguirewoods.com
   mkane@mcguirewoods.com



  Dated: April 12, 2020                       PANITZ LAW GROUP APC



                                              ERIC A. PANITZ
                                              18000 Studebaker Road, Suite 700
                                              Cerritos, California 90703
                                              Attorneys for Plaintiff
                                              ALEJANDRO ROMERO
